DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered.
 
Response to Amendments and Arguments
The response filed on 12/04/20 has been entered. 

Applicant’s arguments filed 12/04/20 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-12 are pending in this office action.

Receipt is acknowledged of the Information Disclosure Statement filed September 11, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dole et al. (Science 190; (4210) 152-154 (1975).
Dole teaches a composition comprising hydrogen (as required by instant claim 1 (see pg 153, left col.) exposed to hairless albino mice (i.e., a subject) (see pg 152 bridging pg 153) comprising hydrogen gas (as required by instant claim 2, Table I)


Claim(s) 1-2, 5, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (Medical Gas Research 2011, 1:11) -12-12
With regards to instant claims 1 and 11, Kang teaches a hydrogen-rich water composition administered to patients with cancer wherein the patient suffers from fatigue (see abstract, thus a symptom of cancer as required by instant claims) in the form of a therapeutic medical gas (see abstract) in the form of a hydrogen –dissolved in situ using a magnesium stick in a bottle of water (see under methods lft col last para, as required by instant claim 7) to humans (see pg 7, lft col., as required by instant claim 8).  With regards to instant claim 10, the administration of hydrogen dissolved in water will intrinsically suppress the growth of cancer because the claimed limitation appears to be a result or property of the administration of the molecular hydrogen (as required by instant claim 1, 10 and 12).  As such, the claimed limitations appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Thus the claims are anticipated by Kang et al. 

Applicant argues that Kang is directed to ingestion of hydrogen-rich water to improve the side effects of radiotherapy and that the reference teaches, at best, that hydrogen-rich water offers an antioxidant effect in blood of patients undergoing radiation, i.e., patients having increased free radical content as a result of treatment. Kang does not teach or suggest use of molecular hydrogen to improve, suppress, or reduce cancerous pain.
 In response, Applicant’s argument is found not persuasive, because Kang teaches cancer patients receiving chemotherapy experience fatigue and have impaired quality of life (QOL) and the goal of Kang is to administer hydrogen therapy to such population. Applicant should note that the patient population is cancer patients.  Additionally Applicant should note “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dole et al. (Science 190; (4210) 152-154 (1975) in view of Kang et al. (Medical Gas Research 2011, 1:11) and Mizuno et al. (Medical Gas Research 2017: 7(4):247-255), Wantanabe et al. (Journal of Radiation Research, 2014, 55, 1107–1113), Yang et al. (Oncology Letters 16: 2771-2776 (2018) and further in view of Ohta (Pharmacology & Therapeutics 144(2014) 1-11).
Dole teaches a composition comprising hydrogen (as required by instant claim 1 (see pg 153, left col.) exposed to hairless albino mice (i.e., a subject) (see pg 152 bridging pg 153) wherein the hydrogen is a hydrogen containing gas (as required by instant claim 2, Table I).
 However Dole fails to teach instant claim 3.
With regards to instant claims 1 and 11-12, Kang teaches a hydrogen-rich water composition administered to patients with cancer suffering from fatigue (see abstract) in 
However Kang fails to teach that the concentration of hydrogen is from 1-12 ppm.
Mizuno et al. teach hydrogen rich water improves quality of life (see abstract)  wherein it improves mood, anxiety in daily life of the person (see Tittle and abstract) and administered orally (see abstract as required by instant claim 5) at a concentration of 0.8-1.2 ppm (see pg 249, lft col. lines 1-14, as required by instant claim 4) wherein the patient is a cancer patient  (see 1st para lines 1-4, pg 248, lft col).

Yang teaches administering hydrogen gas to patients with cancer, wherein the cancer has metastasis (thus terminal cancer (see abstract)
	Ohta teaches hydrogen inhalation (see 4.2). Although it is not stated it is administered in an environment at atmospheric pressure, nonetheless it is obvious that taking medicines normally is in an environment at atmospheric pressure.
It would have been obvious to one of ordinary skill in the art to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).  The art recognizes administration of hydrogen gas to improve quality of life and also recognizes that administration to patients suffering from cancer 
Applicant argues that Kang is directed to ingestion of hydrogen-rich water to improve the side effects of radiotherapy and that reference teaches, at best, that hydrogen-rich water offers an antioxidant effect in blood of patients undergoing radiation, i.e., patients having increased free radical content as a result of treatment.   
Kang does not disclose or suggest use of a molecular hydrogen to improve, suppress, or reduce cancerous pain attributed to cancer in a subject. At best, the reference teaches that hydrogen-rich water offers an antioxidant effect in blood of patients undergoing radiation, i.e., patients having increased free radical content as a result of treatment, but there is no suggestion in the reference that molecular hydrogen would have any effect outside of radiation therapy or would have any effect on cancerous pain.  Additionally Applicant argues that Mizuno purportedly discloses that 2 gas or H2 water have antioxidant effects. Ohta discloses inhalation of 3-4% H2 gas. There is no disclosure in any of the cited references that teaches or suggests use of molecular hydrogen to improve, suppress, or reduce cancerous pain attributed to cancer in a subject, or improve decreased appetite, insomnia, physical fatigue, and poor complexion or coloring associated with cancer.
 In response, Applicants argument is found not persuasive for the following reasons: The claims are drawn to a composition that comprises hydrogen, or hydrogen gas.  Dole teaches Dole teaches a composition comprising hydrogen and a hydrogen containing gas. 
Kang has been address above. With regards that Mizuno purportedly discloses that hydrogen-rich water was administered to volunteers at a concentration of 0.8-1.2 ppm to improve mood and anxiety and reduce sympathetic nerve activity associated with daily stress is also found not persuasive because Mizuno specifically teach that reports have demonstrated that oxidative stress is associated with QOL in patients with cancer (such as cervical) Therefore motivating one of ordinary skill in the art to administer a known amount to patients with cancer, to improve quality of life.  Also the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by 
Also it has been held that where the general conditions of a claim are disclosed in the prior art, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986).
 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/15/20